 

NONCOMPETITION AGREEMENT

 

This NONCOMPETITION AGREEMENT (this “Agreement”) is dated effective as of March
28, 2014, by and between Guaranty Bancorp, a Delaware Corporation (“Guaranty”),
and Christopher G. Treece (the “Executive”).  Guaranty and the tax-controlled
group of which it is a member are collectively referred to herein as the
“Company”.

 

WHEREAS, the Executive and Guaranty desire to enter into this Agreement in
connection with the grant to the Executive of a special retention stock award
and other good and valuable consideration, the receipt and sufficiency of which
the Executive hereby acknowledges.

NOW, THEREFORE, the Executive and Guaranty agree as follows:

 

1.



Definitions.

 

a. “Cause” means the Executive’s (i) act of illegal conduct or gross misconduct;
(ii) act of fraud, embezzlement or theft in connection with the business of the
Company; (iii) disclosure of confidential information or trade secrets of the
Company or confidential information relating to customers of the Company or a
subsidiary or affiliate; (iv) act constituting a felony or a misdemeanor
involving moral turpitude for which the Executive is convicted by any federal,
state or local authority, or to which the Executive enters a plea of guilty or
nolo contendere; (v) unlawful use or possession of illegal drugs on the
Company’s premises or while performing his duties and responsibilities owing to
the Company; (vi) act or omission that causes the Executive to be disqualified
or barred by any governmental or self-regulatory authority from serving in the
Executive’s employment capacity or losing any governmental or self- regulatory
license that is reasonably necessary for the Executive to perform the
Executive’s responsibilities to the Company; or (vii) being subject to the
prohibitions of Section 19(a)(1) of the Federal Deposit Insurance Act.

 

b. “Date of Termination” means (i) if the Executive’s employment is terminated
by the Executive, the date specified in the notice of termination, which shall
not be less than 30 days after notice of termination is given (unless the
Company selects an earlier Date of Termination); or (ii) if the Executive’s
employment is terminated by the Company, the date specified in the notice of
termination.

 

c. “Good Reason” means, without the Executive’s express written consent, the
occurrence of any of the following events:

 

i. a material and sustained reduction in the Executive’s authority, duties and
responsibilities to the Company;

 

ii. a reduction in the Executive’s base salary, unless such reduction applies
generally to other similarly-situated employees of the Company; or

 

iii. the Company requiring the Executive to be based more than 60 miles from the
location of the Executive’s place of employment, except for normal business
travel or relocation for less than six months in connection with the Executive’s
duties with the Company;

 

provided that, in each case, (A) the Executive shall provide the Company with
written notice specifying the circumstances alleged to constitute Good Reason
within 30 days following the first occurrence of such circumstances; (B) the
Company shall have 30 days following receipt of such notice to cure such
circumstances; and (C) if the Company has not cured such circumstances within
such 30-day period, the Executive shall terminate his employment not later than
30 days after the end of such 30-day period.



1

--------------------------------------------------------------------------------

 

 



2.



Confidential Information.  In the performance of the Executive’s duties, the
Executive has previously had, and may in the future have, access to confidential
records and information, including, but not limited to, development, marketing,
purchasing, organizational, strategic, financial, managerial, administrative,
manufacturing, production, distribution and sales information, data,
specifications and processes presently owned or at any time hereafter developed
by the Company or its agents or consultants or used presently or at any time
hereafter in the course of its business, that are not otherwise part of the
public domain (collectively, the “Confidential Material”). All such Confidential
Material is considered secret and has been and/or will be disclosed to the
Executive in confidence. The Executive agrees that:

 

a. the Confidential Material constitutes proprietary information of the Company
which draws independent economic value, actual or potential, from not being
generally known to the public or to other persons who could obtain economic
value from its disclosure or use, and that the Company has taken efforts
reasonable under the circumstances, of which this Section 2 is an example, to
maintain its secrecy;

 

b. except in the performance of the Executive’s duties to the Company, the
Executive shall not, directly or indirectly for any reason whatsoever, disclose
or use any such Confidential Material; provided, however, the foregoing shall
not apply to a disclosure of such Confidential Material that the Executive
becomes legally compelled to disclose if, prior to making such disclosure, the
Executive shall provide the Company with prompt written notice so that the
Company may seek a protective order or other appropriate remedy, and in the
event that such protective order or other remedy is not obtained, the Executive
shall furnish only that portion of such Confidential Material or take only such
action as he is legally required by binding order and shall exercise his
reasonable efforts to obtain reliable assurance that confidential treatment
shall be accorded any such Confidential Material; and

 

c. all records, files, drawings, documents, equipment and other tangible items,
wherever located, relating in any way to the Confidential Material or otherwise
to the Company’s business, which the Executive has prepared, used or encountered
shall be and remain the Company’s sole and exclusive property and shall be
included in the Confidential Material, and, upon the Executive’s termination of
employment with the Company, or whenever requested by the Company, the Executive
shall promptly deliver to the Company any and all of the Confidential Material
and copies thereof not previously delivered to the Company, that may be, or at
any previous time has been, in the Executive’s possession or under the
Executive’s control.

 

3.



Nonsolicitation.  The Executive agrees that, for a period of one year following
the Executive’s Date of Termination resulting from the Executive’s termination
for Cause or resignation other than for Good Reason, the Executive shall not, in
any manner, directly or indirectly, either for himself or for or through any
affiliate, individual, corporation, partnership, joint venture or other entity
(without the prior written consent of the Company):  (a) Solicit any Client,
supplier, licensee or other business relationship of the Company (or anyone who
was a Client, supplier, licensee or other business relationship of the Company
within the 12 months prior to the Date of Termination) to transact business with
a Competitive Enterprise or to reduce or refrain from doing business with the
Company; (b) interfere with or damage any relationship between the Company and a
Client; or (c) Solicit anyone who is then an employee of the Company (or who was
an employee of the Company within the 12 months prior to the Date of
Termination) to resign from the Company or to apply for or accept employment
with any other business or enterprise. For purposes of this Agreement:
(i) “Competitive Enterprise”  means (A) all banking and financial products and
services that are substantially similar to those offered by the Company or other
business in which the Company is engaged (or proposed to be engaged) in on the
Date of Termination; (B) any enterprise engaged in any other type of business in
which the Company is also engaged, so long as the Executive is or was involved
in such other business on behalf of the Company; or (C) any





2

--------------------------------------------------------------------------------

 

 



enterprise that holds any equity, voting or profit participation interest in any
enterprise that engages in such a competitive activity; (ii) “Client” means any
client or prospective client of the Company; and (iii) “Solicit” means any
direct or indirect communication of any kind, regardless of who initiates it,
that in any way invites, induces, advises, encourages or requests any person to
take or refrain from taking any action. The Executive shall not be deemed to
violate this Section 3 solely by virtue of having an interest in any entity the
stock of which is publicly traded if the Executive is the owner of not more than
2% of the outstanding shares of any class of stock of such entity, provided that
the Executive has no active participation in the business of such entity (other
than voting the Executive’s stock) and the Executive does not provide services
to such entity in any capacity (whether as an employee, an independent
contractor or consultant, a board member, or otherwise). As used herein, the
term “indirectly” shall include, without limitation, the Executive’s permitting
the use of the Executive’s name by any Competitive Enterprise to Solicit, induce
or interfere with any employee, officer, representative, agent, customer, client
supplier, licensee or other business relationship of the Company.

 

4.



Noncompetition.  The Executive agrees that, for a period of one year following
the Executive’s Date of Termination resulting from the Executive’s termination
for Cause or resignation other than for Good Reason, the Executive shall not,
directly or indirectly, either for himself or for or through any affiliate,
individual, corporation, partnership, joint venture or other entity (without the
prior written consent of the Company) carry on, participate in or otherwise
associate with (including as a director, officer, employee, partner, consultant,
agent or advisor) a Competitive Enterprise in the Restricted Territory.  For
purposes of this Agreement, “Restricted Territory”  means the geographic area of
all counties in which the Company has a branch or other facility, determined as
of the Date of Termination, plus El Paso County, Colorado.  The Executive
acknowledges and agrees that the Executive is part of “executive and management
personnel” of the Company within the meaning of C.R.S. § 8-2-113(2). The
Executive shall not be deemed to violate this Section 4 solely by virtue of
having an interest in any entity the stock of which is publicly traded if the
Executive is the owner of not more than 2% of the outstanding shares of any
class of stock of such entity, provided that the Executive has no active
participation in the business of such entity (other than voting the Executive’s
stock) and the Executive does not provide services to such entity in any
capacity (whether as an employee, an independent contractor or consultant, a
board member, or otherwise).

 

5.



Remedies.  The Executive acknowledges that any violation of Section 2,  3 or
4 of this Agreement would cause the Company irreparable damage for which the
Company cannot be reasonably compensated in damages in an action at law, and
therefore, in the event of any breach by the Executive of any such section, the
Company shall be entitled to make application to a court of competent
jurisdiction for equitable relief by way of injunction or otherwise (without
being required to post a bond). This Section 5 shall not, however, be construed
as a waiver of any of the rights which the Company may have for damages under
this Agreement or otherwise, and all of the Company’s rights and remedies shall
be unrestricted. In addition to the remedies the Company may seek and obtain
pursuant to this Section 5, the restricted time periods set forth in Section 3
and 4, if applicable, shall be extended by any and all periods during which the
Executive is in breach of Section 3 or 4.

 

6.



Nondisparagement. The Executive agrees that at no time during the Executive’s
employment with the Company or thereafter shall he make, or cause or assist any
other person or entity to make, any statement or other communication to any
third party, reporter, author, producer or similar person or entity or to any
general public media in any form (including, without limitation, books, articles
or writings of any other kind, as well as film, videotape, audio tape,
computer/internet format or any other medium) which impugns or attacks, or is
otherwise critical of, the reputation, business or character of the Company or
any of the directors, officers, shareholders or employees of the Company.





3

--------------------------------------------------------------------------------

 

 



 

7.



Notice of Termination. Any purported termination of the Executive’s employment
by the Company or by the Executive, as the case may be, shall be communicated by
written notice of termination to the other party hereto in accordance with
Section 8 hereof. For purposes of this Agreement, a “notice of termination”
shall mean a notice which shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated. The failure by the Executive or the
Company to set forth in such notice any fact or circumstance which contributes
to a showing of Good Reason or Cause shall not waive any right of the Executive
or the Company hereunder or preclude the Executive or the Company from asserting
such fact or circumstance in enforcing the Executive’s or the Company’s rights
hereunder.

 

8.



Notice. For purposes of this Agreement, all notices and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given the earlier of when delivered or five days after deposit in the
United States mail, certified and return receipt requested, postage prepaid,
addressed as follows:

 

If to the Executive:To the address listed as the Executive’s address in the
Company’s personnel files.

 

If to the Company:Guaranty Bancorp
1331 Seventeenth Street, Suite 345
Denver, Colorado  80202

Attention:  Corporate Secretary

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

9.



Continuing Obligations.  The Executive understands and agrees that, except as
set forth in the following sentence, the Executive’s obligations under this
Agreement continue until the Date of Termination and for a period of two years
thereafter (except for the Executive’s obligations pursuant to Section 2, which
shall continue indefinitely) and do not, under any circumstances or for any
reason (specifically including wrongful discharge), cease upon termination of
employment. The Executive and Guaranty each acknowledge and agree that the
Executive’s obligations pursuant to Section 3 and 4 apply only in the event the
Executive’s employment with the Company is terminated by the Company for Cause
or the Executive resigns other than for Good Reason, and such obligations are
limited in duration as set forth therein and in Section 5.  The Executive must
inform any person or entity that seeks to engage the services of the Executive
that the Executive is bound by the terms of this Agreement.

 

10.



No Guarantee of Employment; Other Agreements.  This Agreement does not
constitute an agreement for employment.  The Executive or the Company may
terminate the Executive’s employment at any time for any reason, or for no
reason, subject to compliance with Section 7.  This includes termination by the
Company with or without Cause and termination by the Executive with or without
Good Reason, each subject to the Executive’s covenants contained herein.  This
Agreement is not intended to, and does not, alter the terms of any other
agreement between Company and the Executive.

 

11.



Governing Law.  This Agreement shall be governed and construed in accordance
with the laws of the State of Colorado.

 

12.



Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original and all of which shall constitute one
instrument.  A facsimile transmission of a





4

--------------------------------------------------------------------------------

 

 

signed counterpart of this Agreement shall be sufficient to bind the party or
parties whose signature(s) appear thereon.

 

IN WITNESS WHEREOF, the Company and the Executive have executed and delivered
this Agreement the day and year first above written.

 

EXECUTIVE:GUARANTY BANCORP:

 

 

    /s/ Christopher G. Treece_________     /s/ Paul W. Taylor_____________

Christopher G. TreeceBy: Paul W. Taylor

Its: President and Chief Executive Officer

 

 



5

--------------------------------------------------------------------------------